IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CRAIG WARREN JACKSON,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5713

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Andy Thomas, Public Defender, and M.J. Lord, Assistant Public Defender, for
Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.